DETAILED ACTION
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9146777 (hereinafter ‘777). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘144 patent anticipate the claims of the instant application. Claims 1 of the ‘144 patent and the instant application is reproduced below to illustrate the similarities for Applicant’s benefit.
Instant Application
 9146777
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a first task; and a first co-processor configured to 




	As can be readily apparent from the table above, the ‘777 patent anticipates each and every limitation of the claim 1 of the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9852004 (hereinafter ‘004). Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the ‘004 patent anticipate the claims of the instant application. Claims 1 of the ‘004 patent and the instant application is reproduced below to illustrate the similarities for Applicant’s benefit.
Instant Application
9852004
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a first task; and a first co-processor configured to proactively retrieve the first task from the task pool without communicating with the controller.
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a plurality of first tasks and a plurality of second tasks; a first co-processor configured to successively: retrieve a first task from the task pool; deliver the first task to the first co-processor; process the first task; generate first resulting data; and update the task pool to reflect completion of the first task, all without any communication between the first co-processor and the controller; and a second co-processor configured to successively: retrieve a second task from the task pool; deliver the second task to the second co-processor; process the second task; generate second resulting data; and update the task pool to reflect completion 



As can be readily apparent from the table above, the ‘004 patent anticipates each and every limitation of the claim 1 of the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10592275 (hereinafter ‘275). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘275 patent anticipate the claims of the instant application. Claims 1 of the ‘275 patent and the instant application is reproduced below to illustrate the similarities for Applicant’s benefit.
Instant Application
10592275

1. A collaborative intelligence system, comprising: a task pool; a controller configured to populate the task pool with a plurality of first tasks and a plurality of second tasks; a first co-processor configured to successively: proactively retrieve a first task from the task pool; process the first task; generate first resulting data; and update the task pool to reflect completion of the first task, all without any communication between the first co-processor and the controller; and a second co-processor configured to successively: proactively retrieve a second task from the task pool; process the second task; generate second resulting data; and update the task pool to reflect completion of the second task, all without any communication between the second co-processor and the controller; wherein the collaborative intelligence system is configured to dynamically accept the first co-processor, 



As can be readily apparent from the table above, the ‘274 patent anticipates each and every limitation of the claim 1 of the instant application.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8, 4-7, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bates et al. (U.S. Pat. App. Pub. 2007/0074207).



With respect to Claim 2, Bates teaches: wherein the first co-processor is configured to modify a task within the task pool ([0036]1-3, 17-19, [0035]).

With respect to Claim 3, Bates teaches: wherein the first task includes indicia of a first task type, the first co-processor is configured to perform tasks of the first type, and the first agent is configured to search the task pool for a task of the first type ([0046] lines 1-3, [0038] lines 1-12).

With respect to Claim 8, Bates teaches: wherein the first co-processor is configured to determine that it has available processing capacity, and to dispatch the agent to the task pool in response to the determination ([0059] ([0034] lines 1-3, [0035] lines 1-4, [0041] lines 1-3, [0035] lines 4-6, [0042] lines 5-6, [0057]).

With respect to Claim 4, Bates teaches: wherein the first co-processor is further configured to process the first and notify the task pool upon completion of the first task ([0059], [0053] lines 7-9, [0056], [0057], [0036]).


With respect to Claim 6, Bates teaches: wherein the controller and the first 26UTILITY PATENT APPLICATION Attorney Docket No. 221.0001C1 co-processor are configured communicate with each other only through the task pool ([0059], [0053] lines 7-9).

With respect to Claim 7, Bates teaches: wherein the controller and the first co-processor are configured communicate with each other directly and through the task pool (id.).

With respect to Claim 20, it recites similar limitations as Claim 1 and is therefore rejected under the same citations and rationale provided for Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (U.S. Pat. App. Pub. 2007/0074207).



With respect to Claim 12, Bates teaches: wherein the controller, the task 27UTILITY PATENT APPLICATION Attorney Docket No. 221.0001C1 pool, and the first and second co-processors reside on a monolithic integrated circuit (IC) (Fig. 1)

Claims 13-18, 19 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (U.S. Pat. App. Pub. 2007/0074207) in view of Tozlu et al. (“Wi-Fi Enabled Sensors for Internet of Things: A Practical Approach”, IEEE Communications Magazine, June 2012).
Tozlu et al. was cited in the IDS of 2/12/2020.
With respect to Claim 13, Bates substantially teaches the invention as claimed including: proactively sending a first agent from the first cell to the task pool without communicating with the CPU; searching the task pool, by the first agent, for a task of the first type; retrieving, by the first agent, the first task from the task pool; transporting, by the first agent, the first task to the first cell; processing, by the first cell, the first task; and sending a notification from the first cell to the task pool that the first task is 
Bates does not specifically disclose: programming a first cell to perform the first task type.
However, Tozlu discloses: programming a first cell to perform the first task type; adding the programmed first cell to the network (Abstract and Introduction, pg. 134); adding the programmed first cell to the network (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the teachings of Tozlu to ensure power savings in devices that cannot be recharged thereby improving the feasibility of low power Wi-Fi technology to enable IP connectivity of battery powered devices.

With respect to Claim 14, Bates teaches: marking, by the task pool, the first task as being completed; and sending a notification from the task pool to the CPU that the first task is completed ([0059], [0053] lines 7-9, [0056], [0057], [0036]). 

With respect to Claim 15, Bates teaches: configuring the first cell to determine that the first cell has available processing capacity as a predicate to proactively sending the first agent to 28UTILITY PATENT APPLICATION Attorney Docket No. 221.0001C1 the task pool ([0034] lines 1-3, [0035] lines 1-4, [0041] lines 1-3, [0035] lines 4-6, [0042] lines 5-6, [0057], [0059]).

With respect to Claim 16, Tozlu teaches: integrating the first cell into a first device prior to adding the programmed first cell to the network (Fig. 1). 

With respect to Claim 17, Tozlu teaches: wherein the first device comprises one of a sensor, light bulb, power switch, appliance, biometric device, medical device, diagnostic device, lap top, tablet, smartphone, motor controller, and security device (Fig. 1). 

With respect to Claim 18, Tozlu teaches: wherein adding the programmed first cell to the network comprises: establishing a communication link between the first cell and the task pool (Fig. 1, pg. 135 left column first and second full paragraph). 

With respect to Claim 11, Tozlu teaches: wherein the controller and the task pool reside on a monolithic integrated circuit (IC), and the first co-processor does not reside on the IC (Fig. 1, pg. 136 left column 2nd full paragraph).

With respect to Claim 19, it recites similar limitations as Claim 13 and is therefore rejected under the same citations and rationale. Claim 19 recite a second task, second co-processor having a second agent. Bates teaches several SPU’s each having its own STMs. Therefore one of ordinary skill in the art at the time the invention was made would have found it obvious that the other SPU's would have the same functionality as the one described that can proactively retrieve tasks and the same functionality carried out by the SPU cited in Claims 13 can be carried out by the other SPUs.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/
Primary Examiner, Art Unit 2195